Name: 93/323/EEC: Council Decision of 10 May 1993 concerning the conclusion of an Agreement in the form of a Memorandum of Understanding between the European Economic Community and the United States of America on government procurement
 Type: Decision
 Subject Matter: trade policy;  European construction;  America
 Date Published: 1993-05-20

 Avis juridique important|31993D032393/323/EEC: Council Decision of 10 May 1993 concerning the conclusion of an Agreement in the form of a Memorandum of Understanding between the European Economic Community and the United States of America on government procurement Official Journal L 125 , 20/05/1993 P. 0001 - 0053 Finnish special edition: Chapter 6 Volume 4 P. 0003 Swedish special edition: Chapter 6 Volume 4 P. 0003 COUNCIL DECISION of 10 May 1993 concerning the conclusion of an Agreement in the form of a Memorandum of Understanding between the European Economic Community and the United States of America on government procurement(93/323/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof,Having regard to the recommendation from the Commission,Whereas the Agreement in the form of a Memorandum of Understanding negotiated between the European Economic Community and the United States of America on government procurement should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of a Memorandum of Understanding between the European Economic Community and the United States of America on government procurement is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community.Done at Brussels, 10 May 1993.For the Council The President N. HELVEG PETERSEN